Citation Nr: 0528882	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1953.  He died on June [redacted], 2001.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2001.  

2.  According to the Certificate of Death, the immediate 
cause of the veteran's 
death was respiratory failure, due to, or as a consequence 
of, right lower lobe bronchopneumonia.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause of death, were malnutrition, chronic 
obstructive pulmonary disease, and an old myocardial 
infarction.  

3.  The veteran did not suffer additional disability, 
including death, as a result of, nor is there any evidence 
of, carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel during the veteran's hospitalization and 
treatment from February to June 2001.


CONCLUSION OF LAW

Dependency and Indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain, 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing the VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have had any effect 
on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp v. Lydall, 
Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of March 2003 and March 2004, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate her claim 
for Dependency and Indemnity compensation benefits pursuant 
to 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by her, what information and 
evidence would be obtained by the VA, and the need for the 
appellant to advise VA of or submit any further evidence 
pertaining to her claim.  

The appellant and her representative were also provided with 
a copy of the appealed rating decision, as well as a March 
2004 Statement of the Case (SOC), and an August 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the appellant's claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence previously provided to VA, or obtained by 
VA on the appellant's behalf.  Additionally, the SOC included 
a summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate her claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the appellant exists by deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA hospital records and examination reports, and 
the opinion of a VA physician.  Under the circumstances of 
this case, the appellant has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the appellant.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 
3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

At the time of a period of VA hospitalization during the 
months from February to May 2001, it was noted that the 
veteran was being seen for follow up of his leg ulcers and 
peripheral vascular disease.  Reportedly, the veteran had 
developed a mild shortness of breath and cough, following 
which radiographic studies revealed the presence of bilateral 
pneumonia.  Arterial blood gases were consistent with severe 
hypoxemia, and the veteran exhibited elevated cardiac enzymes 
and troponin.  

At the time of admission, there was noted a history of 
chronic obstructive pulmonary disease, arteriosclerotic heart 
disease, total right hip replacement, peripheral vascular 
disease, peptic ulcer disease with gastrointestinal bleeding, 
and chronic ulcers of the legs.  On physical examination, the 
veteran's skin was warm and dry, with poor turgor.  There 
were chronic ulcers of the legs, though with no evidence of 
any peripheral adenopathy.  Examination of the veteran's 
heart revealed a questionable systolic murmur in the mitral 
area.  The veteran's lungs showed evidence of bilateral 
rhonchi, and there were rales present in the veteran's right 
lung. 

During the veteran's hospitalization, he experienced weight 
loss, but would not allow nasogastric (NG) tube feedings.  
Accordingly, the veteran was given food supplements with a 
dietary consult.  The veteran gradually developed some 
decubitus ulcers in spite of nursing care and a special 
mattress.  A nurse was consulted for care of the veteran's 
decubitus ulcers, and he was given a Duo-Derm dressing.  
During the veteran's hospitalization, his pneumonia showed 
some improvement.  However, he developed a urinary tract 
infection and urinary retention requiring the insertion of a 
catheter.  The veteran experienced subsequent recurrent 
urinary tract infections which were treated appropriately 
with antibiotics.  The veteran was also seen by a 
cardiologist for his acute myocardial infarction.  However, 
the veteran refused any acute care.  The veteran was seen by 
a pulmonologist on consult for his bilateral pneumonia and 
pleural effusion.  However, he refused to undergo 
thoracentesis or any further procedures.  Accordingly, the 
veteran was treated with appropriate antibiotics, oxygen 
therapy, and nebulizers.  The pertinent diagnoses noted at 
the time of discharge were bilateral pneumonia; pleural 
effusion; end stage chronic obstructive pulmonary disease; 
acute myocardial infarction; arteriosclerotic heart disease; 
hypertension; malnutrition; and decubitus ulcers of the 
buttocks and legs.  

At the time of a subsequent VA hospitalization in mid-May 
2001, it was noted that the veteran had been transferred from 
the Tallahassee Community Hospital for management of a 
possible myocardial infarction.  Reportedly, the veteran had 
been seen there for shortness of breath of one day's duration 
which had been getting worse.  

On the day following admission, it was noted that the veteran 
had decubiti on his coccyx with a Duo-Derm dressing in place.  
Later that same day, skin care was performed on the patient's 
buttock.  The Duo-Derm dressing was removed, revealing a 2 by 
2 1/2-inch decubitus ulcer with no necrotic tissue and good 
granulation.  A new Duo-Derm dressing was placed on the site, 
and the veteran was repositioned on his left side supported 
with pillows. 

During the course of treatment two days later, it was noted 
that the veteran had decubiti on his sacrum with a Duo-Derm 
dressing in place.  

During the course of treatment on May 19, 2001, it was noted 
that the veteran would require a blood transfusion, but that 
no consent was available.  Accordingly, a call was placed to 
the veteran's family in order to obtain that consent.  Noted 
at the time of evaluation was that the veteran would be given 
two units of blood following the procurement of informed 
consent.  

Later that same day, a VA physician explained the risk of 
transfusion to the veteran's family.  Noted at the time was 
that the veteran's transfusion was awaiting the availability 
of blood.  Shortly thereafter, it was noted that the veteran 
had been premedicated, and that blood was available.  The 
attention of the administering medical personnel was drawn to 
the consent furnished for the veteran's blood transfusion. 

On May 24, 2001, it was noted that decubitus care had been 
furnished to the sacral area.  

The following day, it was noted that the veteran had been 
repositioned on his side "for comfort."  

During the course of treatment on May 27, 2001, the veteran's 
family complained that oxygen was not "on the veteran."  
Reportedly, a physician had previously informed them that the 
veteran was to stay on oxygen "at all times" due to his 
saturation levels being low.  However, the veteran refused 
oxygen both to the staff and his family.  Subsequently, a VA 
physician was notified that the veteran's family wished to 
see him regarding the veteran's refusal of oxygen.  It was 
subsequently explained to the veteran's family that the 
veteran had the right to refuse treatment or medication as 
long as he was alert and oriented.  Shortly thereafter, it 
was noted that oxygen remained in use, and that the veteran 
had received decubitus care to his sacral area.  The 
veteran's family remained at his bedside.

During the course of treatment on May 31, 2001, it was noted 
that the veteran had a sacral ulcer.  Consequently, it was 
suggested that the veteran be placed on a specialty airflow 
mattress in order to prevent further skin breakdown.

On June 1, 2001, it was noted that the veteran exhibited a 
sacral decubitus with ulceration through the full thickness 
of the skin.  The bony sacrum was exposed in the base of the 
ulcer, and a portion of the necrotic skin was black-colored 
at the central portion of the ulcer.  Noted at the time of 
evaluation was that the necrotic tissue should be debrided.  

The following morning, the necrotic tissue was sharply 
debrided from the veteran's sacral decubitus ulcer.  Noted at 
the time was that the veteran should be given dressings twice 
daily soaked in half-strength Dakin's solution.  

During the course of treatment on June 6, 2001, the veteran 
was encouraged to turn off of his back, and assisted in doing 
so.  

On June [redacted], 2001, it was noted that the veteran was weak.  At 
that time, the veteran was turned and repositioned, and 
medicated for pain.  At approximately 8 o'clock that evening, 
the veteran was observed to be very weak.  The veteran's 
wife, who was present at his bedside, informed the attending 
physician that there was no need to contact the medical 
officer of the day, inasmuch as she knew "everything had been 
done that could have."  The veteran expired shortly 
thereafter.

According to the Certificate of Death, the immediate cause of 
the veteran's death was respiratory failure, due to, or as a 
consequence of, right lower lobe bronchopneumonia.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were malnutrition, 
chronic obstructive pulmonary disease, and an old myocardial 
infarction.  

In a statement of July 2004, a VA physician wrote that he had 
been requested to review the veteran's claims file, and 
provide an opinion as to whether there were any events during 
the veteran's VA hospitalization which could have caused or 
contributed to his death on June [redacted], 2001.  This was in 
response to contentions by the appellant that the veteran's 
death was the fault of the VA based on neglect and abuse by 
the VA medical staff, specifically, neglected bed sores, 
incorrect blood type transfusions without consent, and oxygen 
inaccessibility.  

Noted at the time was that the VA physician had reviewed the 
veteran's medical record and claims folder.  That review 
revealed that the veteran had been admitted to the Tuskegee 
VA Medical Center on February 14, 2001.  At that time, it was 
recommended that the veteran be moved to the West Campus in 
Montgomery, but the veteran insisted on being admitted to the 
East Campus.  At the time of discharge on May 9, 2001, the 
veteran's diagnoses were status post acute myocardial 
infarction, chronic obstructive pulmonary disease, urinary 
tract infection with enterococcus faecalis, sacral decubitus, 
malnutrition, and bronchopneumonia of the right lower lobe.  

The VA physician noted that during the veteran's hospital 
stay, he did develop decubitus ulcers in the sacral area 
despite being cared for by the nursing staff.  The veteran's 
weight declined from 111 pounds on January 22, 2001 to 
88 pounds on April 11, 2001.  The veteran was treated for 
pneumonia, and computerized axial tomography (CAT) done in 
May 2001 showed severe chronic obstructive pulmonary disease, 
fibrosis, loculated fluid, and no infiltrates.  

The VA physician also noted that the veteran ate very poorly 
during his hospitalization, and refused nasogastric tube 
placement for the purpose of improving his nutritional 
status.  The veteran was discharged home on oxygen on May 9, 
2001.  Accompanying the veteran was a home health care aide 
referral.  Home oxygen was placed in the veteran's home on 
May 8, 2001.  A hospital bed and other equipment were also 
placed in the veteran's home.

The VA physician summarized that on May 15, 2001, the veteran 
was readmitted to the VA hospital.  Noted at the time was 
that the veteran had been transferred from the Tallahassee 
Hospital due to increasing shortness of breath.  At the time, 
the veteran had a urinary tract infection.  Also noted was 
that the veteran had a sacral ulcer which was healing.  While 
in the hospital, the veteran received treatment not only for 
his urinary tract infection, but also for his sacral ulcer.  
The veteran's treatment appeared to be appropriate.  However, 
he continued to be significantly malnourished.  On May 20th, 
the veteran received two units of packed red blood cells with 
no untoward reaction.  While there did not appear to be a 
specific consent form, the veteran's family was at his 
bedside during the transfusion and, according to nurse's 
notes, they were cooperative.

The veteran was subsequently transferred to intermediate care 
on June 6, 2001.  He continued to eat poorly, and on 
June [redacted], it was noted that he had begun to have problems 
with his respiratory system.  Radiographic studies indicated 
that the veteran was suffering from a right lower lobe 
pneumonia.  He declined rapidly, and a "do not resuscitate" 
order was placed.  The veteran was pronounced dead at 8:25 
p.m. on June [redacted], 2001.  The apparent cause of the veteran's 
death was pneumonia.  

According to the VA physician, the veteran declined rapidly 
following the development of pneumonia.  However, he was 
started on the appropriate antibiotic therapy when the 
pneumonia was diagnosed. 

In reviewing his record, the VA physician saw no evidence 
that the veteran had been given the incorrect blood type 
during his transfusions.  While he did develop sacral 
bedsores, these were treated appropriately.  The cause of the 
veteran's bedsores was no doubt related to his inactivity and 
his significant malnutrition.  While the VA advised that he 
have a nasogastric tube placed for improving his nutritional 
status, he declined.  The veteran had severe end stage 
chronic obstructive pulmonary disease, and certainly was a 
"setup" for developing pneumonia, in particular, with his 
poor nutritional status.  

In the opinion of the evaluating VA physician, the veteran 
was treated appropriately while in the VA hospital.  Nothing 
was done during the veteran's hospitalization which hastened 
his death.  According to the VA physician, the veteran's 
death was related to his severe chronic obstructive pulmonary 
disease and significant malnutrition, which predisposed him 
not only to pneumonia but also to his decubitus ulcers.  

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the appellant offered 
testimony regarding alleged negligence on the part of VA 
personnel which, in her opinion, had hastened her husband's 
death.  

Analysis

The appellant (the widow of the veteran) seeks entitlement to 
Dependency and Indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.  In pertinent part, it 
is argued that, during the veteran's hospitalization at a VA 
medical facility or facilities, he was "neglected and abused" 
by VA medical staff, resulting in negligent care for his 
decubitus ulcers, "incorrect" blood transfusions which were 
administered without informed consent, and a lack of access 
to needed oxygen.  All of the aforementioned, it is argued, 
led to the unnecessary hastening of the veteran's death.  

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability (or death) not the result 
of the veteran's own willful misconduct where such disability 
(or death) was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or any Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment or examination, or in the 
case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

To determine whether a veteran has an additional disability 
(in this case leading to death), VA compares the veterans 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based and the veteran's 
condition after such care, treatment, examination, services 
or program has stopped.  VA considers each involved body 
system or systems separately.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment or 
examination, and that the veteran has an additional 
disability or died, does not establish cause.

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of the 
disease or injury for which the care, treatment, or 
examination was furnished unless the VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment or examination 
caused the veteran's additional disability or death; and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's, informed consent.

Whether the proximate cause of the veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361 (2004).  

In the present case, it is clear that, at the time of the 
veteran's initial hospitalization in February 2001, he was 
already a very sick man.  Noted at that time was that the 
veteran suffered not only from chronic obstructive pulmonary 
disease, but also arteriosclerotic heart disease, peripheral 
vascular disease, ulcer disease, and chronic ulcers of his 
legs.  During hospitalization, and in spite of nursing care 
and a special mattress, the veteran developed a number of 
decubitus ulcers.  However, a nurse was consulted for the 
care of these ulcers, and the veteran was provided Duo-Derm 
dressings.  Urinary tract infections were appropriately 
treated with antibiotics, and the veteran was seen by a 
cardiologist for acute myocardial infarction.  When the 



veteran refused any acute cardiac care, the pros and cons of 
that decision were explained to his family by the 
cardiologist.  

During his terminal period of hospitalization from mid-May to 
mid-June 2001, the veteran received more than adequate care 
for his decubitus ulcers, as demonstrated by the repeated 
application of new dressings, and constant repositioning.  
Based on the evidence of record, there is no indication that, 
at any time during the veteran's period of hospitalization, 
he was deprived of needed oxygen.  In fact, pertinent 
evidence is to the effect that, when initially offered 
oxygen, the veteran refused it.  While in mid-May 2001, 
following a determination that the veteran would require 
blood transfusions, his family was not available to give 
their consent, subsequent entries are to the effect that the 
consent in question was eventually obtained, and that the 
veteran's family was, in fact, present for the transfusions. 

The Board observes that, following an in-depth review of the 
veteran's medical records and claims file, a VA physician, in 
July 2004, offered his opinion that the veteran had been 
treated appropriately by VA medical personnel, and that 
nothing had been done which hastened his death.  Rather, the 
veteran's death was related to his severe chronic obstructive 
pulmonary disease and significant malnutrition, both of which 
predisposed him not only to pneumonia, but also to decubitus 
ulcers.  

The Board acknowledges the appellant's beliefs to the 
contrary.  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, the appellant's beliefs regarding the 
veteran's hospital care and its alleged contribution to his 
death do not constitute competent medical evidence.  


Based on the aforementioned, the Board finds that the 
veteran's death was in no way the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA personnel.  Under 
the circumstances, Dependency and Indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Dependency and Indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


